                                  1                            UNITED STATES DISTRICT COURT
                                  2                           CENTRAL DISTRICT OF CALIFORNIA         JS-6
                                  3
                                                                                                     JUL 3, 2019
                                  4
                                                                                                       BH
                                  5      MUR Shipping B.V.,
                                  6                    Plaintiff,                   2:19-cv-03896 VAP (AGRx)
                                  7                    v.
                                                                                           JUDGMENT
                                  8      Bank of America, N.A.,
                                  9                         Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14        Pursuant to the Order Granting Defendant’s Motion to Dismiss, IT IS
                                 15   ORDERED AND ADJUDGED that Plaintiff’s complaint is DISMISSED WITH
                                 16   PREJUDICE. The Court orders that such judgment be entered.
                                 17
                                 18      IT IS SO ORDERED.
                                 19
                                 20
                                         Dated:    7/3/19
                                 21                                                  Virginia A. Phillips
                                 22                                           Chief United States District Judge

                                 23
                                 24
                                 25
                                 26

                                                                          1
